COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       832 Yale St. LLC., and Terry Fisher v. Stallion Texas Real Estate
                           Fund, LLC.

Appellate case number:     01-19-00320-CV

Trial court case number: 1129141

Trial court:               County Civil Court at Law No. 4 of Harris County

       This is an appeal from a summary judgment order signed on April 8, 2019. The trial court
signed an order on April 16, 2019, setting the supersedeas bond at $1,500 and appellant posted
that bond. The trial court also stated in this order that the amount was subject to change after an
evidentiary hearing was held.
        On April 23, 2019, appellees filed a request for the trial court to hold an evidentiary hearing
and notice of an emergency hearing to be held the next morning. Appellant’s counsel responded
to email notice of these filings stating that he was out of state for a deposition and was unable to
see what had been filed and that he objected to the lack of notice. The trial court held the
evidentiary hearing without appellant’s counsel in attendance and signed an order on April 24,
2019, setting the bond amount at $387,240. Appellant filed in this Court an emergency motion to
review the amount of supersedeas and a motion to stay the order setting supersedeas. This Court
issued an order staying the April 24, 2019 order.
         A party may seek review of the trial court’s ruling by filing a motion in the appellate court.
See TEX. R. APP. P. 24.4(a). Appellants have filed a motion to review the order setting supersedeas
at $387,240, claiming that notice of the hearing was insufficient and that the amount of the bond
was excessive and would cause substantial economic harm in that it would deprive them of their
right to appeal and take their family home. Rule 24.4(b) permits the trial court to lower the amount
of the bond if, after notice and a hearing, the trial court determines that posting a bond is likely to
cause the appellant substantial economic harm. See TEX. R. APP. P. 24.2(b). Appellant has not had
the opportunity to present to the trial court its argument that the supersedeas bond amount should
be lowered because it will cause it substantial economic harm. Accordingly, we issue the following
order.
       The appeal is abated and the cause is remanded to the trial court for a hearing concerning
whether the amount of the supersedeas bond set in the trial court’s order of April 24, 2019, should
be lowered. See id. The trial court shall prepare findings of fact as to any evidence presented at
this hearing. See TEX. R. APP. P. 24.4(d) (appellate court may remand for entry of findings or for
taking evidence). A supplemental clerk’s record containing the trial court’s order and findings of
fact shall be filed in this Court within 30 days of the date of this order. A reporter’s record of
the hearing shall be filed in this Court within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Peter Kelly_____________________
                    Acting individually  Acting for the Court


Date: _May 21, 2019___